Outgoing County Commissioner — Vote — Lease Purchase Contracts Title 19 Ohio St. 333 [19-333](B) (1968) prohibits an outgoing County Commissioner from participating in a Board of County Commissioner's decision to make early payment of a lease-purchase contract which by its provision extends beyond the term of such commissioner.  In your letter of November 18, 1968, you ask the following question: "May a County Commissioner, who is subject to the provisions of Oklahoma Statutes 1965, Title 19, Section 333b, (that a commissioner who has not filed for re-election) completely pay off a lease-purchase contract for machinery when said lease-purchase payments extend beyond his term of office and further, whether such payments would amount to the acquiring or purchase of such machinery." O.S.L. 1965, ch. 387, Section 1 (19 Ohio St. 333 [19-333](b) (1968)) provides: "Any County Commissioner who fails to file for re-election or is defeated in any primary or general election or by any other manner it is impossible for him to succeed himself in office, shall not acquire, purchase, contract for or dispose of any machinery or equipment. It shall be the mandatory duty of such commissioner to execute payment and to pay all outstanding obligations of the county incurred by him, or on his behalf by the Board of County Commissioners, prior to the expiration of his term of office; provided, however, that in the case of lease-purchase contracts, rental, lease or other payments extending beyond his term of office it shall be the mandatory duty of said commissioner to execute and to make such payments current as of the date of expiration of his term of office. Such commissioner shall be liable both personally and on his official bond for any violation of the mandatory duties herein imposed." (Emphasis added) It should first be noted that no individual county commissioner is authorized to either make any payments for the county or to individually contract and bind the county. See Western Paint and Chemical Co. v. Board of Commissioners of Kingfisher County, 172 Okl. 599, P.2d 543.  Inasmuch as a single commissioner cannot act to bind the county, Section 333b must be interpreted to mean that an outgoing commissioner is prohibited from voting with the rest of the Board in regard to contracting, purchasing, acquiring or disposing of machinery or equipment.  You state in your letter that the outgoing commissioner wishes to pay off a lease purchase contract which by its provision extends beyond his term of office. A lease-purchase contract is not binding upon the county beyond the year in which the contract is made. A plain reading of Section 333b, supra, prohibits the purchasing or acquiring of property by an outgoing commissioner. Since these lease-purchase contracts provide that the machinery or equipment will become the property of the county upon full payment of the purchase price, early payment would fall within the prohibition of an outgoing commissioner acquiring or purchasing property.  This opinion is limited to the outgoing commissioner participating in a Board of Commissioner's decision to pay off the lease-purchase contract and does not consider the propriety of the two remaining commissioners making such payment.  Therefore, it is the opinion of the Attorney General that O.S.L. 1965, ch. 387, Section 1 (19 Ohio St. 333 [19-333](B) (1968)) prohibits an outgoing County Commissioner from participating in a Board of County Commissioners' decision to make early payment of a lease-purchase contract which by its provision extends beyond the term of such commissioner.  (David L. Russell)